DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 16 August 2019.
Claims 1-20 are pending.
Claims 1-20 have been examined.
The present application (or related to an application), filed on or before March 16, 2013, is being examined under the pre-AIA  provisions.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 August 2019 are being considered by the Examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application(s) 14/211,281 (Now U.S. Patent No. 10,438,301) which claims priority to U.S. Provisional Patent Application No. 61/788,895, filed on March 15, 2013 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
	
Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7-11, 14-15, and 17-23 of copending Application No. 14/211,281 (Now U.S. Patent No. 10,438,301). Although the claims at issue are not identical, they are not patentably distinct as shown below (Exemplary claim 1 from each provided):
16/543,086
14/211,281
1. A system for providing a property profile for a physical property, the system comprising: a social home buying system processor; memory storing instructions, that when executed by the social home buying system processor, cause the system to: create a property profile comprising property data corresponding to the physical property and received from a third-party data source and property location data corresponding to a physical location of the physical property; automatically link the property profile to a first social networking account on a social networking site; aggregate social data of the first social networking account, the social data comprising user input corresponding to the property profile and received from a plurality of second social networking accounts of the social networking site, each of the plurality of second social networking accounts being different from the first social networking account; automatically update the property profile to include the aggregated social data; receive user location data from a mobile device, the mobile device being associated with at least one of the plurality of second social networking accounts; determine a proximity between the mobile device and the physical property based on a comparison of the user location data of the mobile device to the property location data; generate a location-based notification, via the social home buying system processor, based on the proximity between the mobile device and the physical property; and prior to the mobile device arriving at the physical property, transmit the location- based notification to the mobile device; and a property profile database configured to store the updated property profile for use by internal applications of at least one third-party system and provide the at least one third-party system direct access to the updated property profile.


 A system for providing a property profile for a physical property, the system comprising: a social home buying system processor; memory storing instructions, that when executed by the social home buying system processor, cause the processor to: receive, via a network and from a first mobile device, identifying data associated with create a property profile based on the property data, identifying data, and property location data via the social home buying system processor; automatically link, via the network, the property profile to one or more social networking accounts on a social networking site, the one or more social networking accounts being associated with the first mobile device; aggregate social data of the one or more social networking accounts via the social home buying system processor, the social data comprising votes, likes, and rankings associated with the property profile and linked with the one or more social networking accounts; automatically update, via the social home buying system processor, the property profile to include the aggregated social data; receive user location data from a second mobile device, the second mobile device being associated with the one or more social networking accounts; determine, via the social home buying system processor, a proximity between the second mobile device and a location of the physical property associated with the updated property profile based on a comparison of the user location data of the second mobile device to the location of the physical property; generate a location-based notification, via the social home buying system processor, based on the proximity between the second mobile device and the location of the physical property; and prior to the second mobile device arriving at the physical property, transmit the location-based notification to the second mobile device via the social home buying system processor; and a property profile database configured to store the updated property profile for use by internal applications of at least one third-party system and provide, via the network, the at least one third-party system direct access to the updated property profile.




The independent claims 1, 11, and 23 of the copending Application No. 14/211,281 are not identical to the instant claims 1, 10, and 20 but however claim the same inventive concept of creating a property profile based upon information collected (the instant claims are much broader).  It would be obvious of one of ordinary skill in the art to modify the ‘281 application to be much broader (i.e. narrow anticipates or teaches broad).  Independent claims 10 and 20 are rejected under the same rationale, mutatis mutandis.
Dependent claims 4-5, 7-10, 14-15, and 17-22 of co-pending application 16/842,533 recite substantially similar subject matter as the instant claims 2-9 and 11-19.  The claims are also rejected for their dependencies on claims 1 and 10.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) creating property profiles and sending notifications with said property profiles when a user is within the proximity of the physical property which is an abstract idea of organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
The limitations of “create a property profile comprising property data corresponding to the 
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  The claims’ recitation of the “mobile device” and “property profile database” is simply reciting additional elements which only perform extrasolution data gathering activities.  Next, the claim only recites one additional element – using a processor/system to cause the system to perform the steps. The processor/system steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of electronic data storage, query, and retrieval) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “third-party data source,” “social network site” “database” and “third-party system” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using processor or system to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 2-9 and 11-19 are dependent on claims 1 and 10 and include all the limitations of claims 1 and 10.  Therefore, claims 2-9 and 11-19 recite the same abstract idea of “creating property profiles and sending notifications with said property profiles when a user is within the proximity of the physical property.”  The claim recites the additional limitations further limiting the information collected, location of the user, and the distances of the property, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 10, and 20, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-20 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minerick (US PG Pub. 2013/0339189) further in view of Dupray (US PG Pub. 2010/0063829).

As per claims 1, 10, and 20, Minerick discloses a system, method, and social home buying platform comprising: a social home buying system processor; memory storing instructions, that when executed by the social home buying system processor cause the social home buying system processor to: for providing a property profile for a physical property, the system comprising: a social home buying system processor; memory storing instructions, that when executed by the social home buying system processor, cause the system to (computing apparatus and systems, processor, Minerick ¶154-¶159; platform, ¶8-¶9): 
create a property profile comprising property data corresponding to the physical property and received from a third-party data source and property location data corresponding to a physical location of the physical property (All or part of the data relating to a particular property or properties may be input for storage through various methods. For example, property data may be keyed into a computing device, or a terminal device that is connected to a database. Property data may also be imported, uploaded, downloaded, or accessed by a computing or terminal device, for example, from sources such as those connected through a network, as well as from memory or storage media. In an embodiment, one or more sellers, including corporate sellers of a particular property may establish an account, or separate accounts for the sale of property. Where a seller or sellers enter property data for multiple properties, data for each property may be maintained in a separate part of a database, so that only information relating to a specific ; 
automatically link the property profile to a first social networking account on a social networking site (In certain situations, such as joint or corporate ownership of a property, more than one seller may be involved. The establishment of individual accounts for each seller may allow each of them to independently enter or provide for entry of property data, as well as access to the stored property data. Once an account is established, a seller or sellers may be granted access to additional features and functionality that are helpful or useful for marketing a property and initiating and finalizing a sales transaction. During the registration process, a seller or sellers may also be required to pay for listing and marketing a property as well as facilitating a property sale transaction, and other discrete related services. Moreover, especially where multiple sellers are involved in the sale of a single property, certain notifications and controls may be implemented to require acknowledgment and affirmation by all sellers for certain actions regarding the use of property data and certain steps in a real property transaction. That is, their accounts may be linked to facilitate communications as well as sharing, review and approval of relevant information among them, Minerick ¶52; automated process, ¶50 and ¶66); 
aggregate social data of the first social networking account, the social data comprising user input corresponding to the property profile and received from a plurality of second social networking accounts of the social networking site, each of the plurality of second social networking accounts being different from the first social networking account (When a seller has entered the property data desired to be posted to or displayed on a social media site, the seller may click button 422 to actually transmit the property data to the social media site for posting or display. In embodiments, clicking button 422 may trigger functionality for interfacing with a social ; 
automatically update the property profile to include the aggregated social data (Once an account is established, a seller or sellers may be granted access to additional features and functionality that are helpful or useful for marketing a property and initiating and finalizing a sales transaction. During the registration process, a seller or sellers may also be required to pay for listing and marketing a property as well as facilitating a property sale transaction, and other discrete related services. Moreover, especially where multiple sellers are involved in the sale of a single property, certain notifications and controls may be implemented to require acknowledgment and affirmation by all sellers for certain actions regarding the use of property data and certain steps in a real property transaction. That is, their accounts may be linked to facilitate communications as well as sharing, review and approval of relevant information among them, Minerick ¶52; automated process, ¶50 and ¶66); 
receive user location data from a mobile device, the mobile device being associated with at least one of the plurality of second social networking accounts; determine a proximity between the mobile device and the physical property based on a comparison of the user location data of the mobile device to the property location data; generate a location-based notification, via the social home buying system processor, based on the proximity between the mobile device and the physical property; and prior to the mobile device arriving at the physical property, transmit the location-based notification to the mobile device; and a property profile database configured to store the updated property profile for use by internal applications of at least one third-party system and provide the at least one third-party system direct access to the updated property profile.
While Minerick discloses above, Minerick does not expressly disclose receive user location data from a mobile device, the mobile device being associated with at least one of the plurality of second social networking accounts; determine a proximity between the mobile device and the physical property based on a comparison of the user location data of the mobile device to the property location data; generate a location-based notification, via the social home buying system processor, based on the proximity between the mobile device and the physical property; and prior to the mobile device arriving at the physical property, transmit the location-based notification to the mobile device; and a property profile database configured to store the updated property profile for use by internal applications of at least one third-party system and provide the at least one third-party system direct access to the updated property profile.
However, Dupray teaches receive user location data from a mobile device, the mobile device being associated with at least one of the plurality of second social networking accounts; determine a proximity between the mobile device and the physical property based on a comparison of the user location data of the mobile device to the property location data; generate a location-based notification, via the social home buying system processor, based on the proximity between the mobile device and the physical property; and prior to the mobile device arriving at the physical property, transmit the location-based notification to the mobile device; and a property profile database configured to store the updated property profile for use by internal applications of at least one third-party system and provide the at least one third-party system direct access to the updated property profile (In one embodiment of the present disclosure, the buyer interaction subsystem (FIGS. 1A and 1B) may request tracking of a portal 20 user (e.g., an agent or other registered portal 20 user) via wireless location technologies for presenting property information to the user as he/she travels. The portal 20 (or systems associated therewith) may receive periodic locations of the user (or as requested by the user), and use such location information for 
Both the Minerick and Dupray references are analogous in that both are directed towards/concerned with real estate advertising/marketing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use Dupray’s method of providing real estate advertising based upon a user’s location in Minerick’s system to improve the system and method with reasonable expectation that this would result in a real estate marketing management system that is able to provide more accurate results.  
The motivation being that there is a need to provide agents with tools to assist their clients since clients (and their agents) can experiment by generating non-active property profiles for determining what types of properties are available, it is believed that only a few (possibly only one) active property profile is generally needed per client. Thus, since the agent may only be provided with a client's active property profile, the agent is spared the task of reviewing most of the client's property investigations. Moreover, the goal of exporting an active property profile to a client's agent is believed to be a goal that will motivate clients to be more self-directed in selecting and identifying their property preferences, including current preferences and needs (Dupray ¶157 and ¶176). 
	
As per claims 2 and 11, Minerick and Dupray disclose as shown above with respect to claims 1 and 10.  Minerick further discloses wherein the property data comprises a photo of the physical property (photographs of the property, Minerick ¶48).

As per claims 3 and 12, Minerick and Dupray disclose as shown above with respect to claims 1 and 10.  Minerick further discloses wherein the social home buying system processor is configured to receive social network responses corresponding to the property profile, wherein the social data comprises the social network responses (social network services, Minerick ¶64-¶67; notifications, communications, social media, ¶85 and ¶126).

As per claims 4 and 13, Minerick and Dupray disclose as shown above with respect to claims 1 and 10.  Dupray further teaches wherein the property location data and the user location data each comprises global positioning system coordinate data (geolocation of mobile device, Dupray ¶166-¶167).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use Dupray’s method of providing real estate advertising based upon a user’s location in Minerick’s system to improve the system and method with reasonable expectation that this would result in a real estate marketing management system that is able to provide more accurate results.  
The motivation being that there is a need to provide agents with tools to assist their clients since clients (and their agents) can experiment by generating non-active property profiles for determining what types of properties are available, it is believed that only a few (possibly only one) active property profile is generally needed per client. Thus, since the agent may only be provided with a client's active property profile, the agent is spared the task of reviewing most of the client's property investigations. Moreover, the goal of exporting an active property profile to a client's agent is believed to be a goal that will motivate clients to be more self-directed in selecting and identifying their property preferences, including current preferences and needs (Dupray ¶157 and ¶176). 

As per claims 5 and 15, Minerick and Dupray disclose as shown above with respect to claims 4 and 10.  Minerick further discloses wherein the third-party data source comprises a multiple listing services database (MLS, Minerick ¶57-¶58).

As per claims 6 and 16, Minerick and Dupray disclose as shown above with respect to claims 1 and 10.  Minerick further discloses wherein the instructions, when executed by the social home buying system processor, further cause the system to retrieve the property data from the third-party data source (third party services, Minerick ¶63 and ¶70-¶71; see also third party as part of the transaction services for the property, ¶73).

As per claims 7 and 17, Minerick and Dupray disclose as shown above with respect to claims 1 and 10.  Dupray further teaches wherein the instructions, when executed by the social home buying system processor, further cause the system to associate the property profile with data corresponding to a nearby establishment (How does the potential buyer allocate and use his/her time over, e.g., a six month or year time period? In particular, what is the comparative importance to the potential buyer of being in .
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use Dupray’s method of providing real estate advertising based upon a user’s location in Minerick’s system to improve the system and method with reasonable expectation that this would result in a real estate marketing management system that is able to provide more accurate results.  
The motivation being that there is a need to provide agents with tools to assist their clients since clients (and their agents) can experiment by generating non-active property profiles for determining what types of properties are available, it is believed that only a few (possibly only one) active property profile is generally needed per client. Thus, since the agent may only be provided with a client's active property profile, the agent is spared the task of reviewing most of the client's property investigations. Moreover, the goal of exporting an active property profile to a client's agent is believed to be a goal that will motivate clients to be more self-directed in selecting and identifying their property preferences, including current preferences and needs (Dupray ¶157 and ¶176). 

As per claims 8 and 18, Minerick and Dupray disclose as shown above with respect to claims 1 and 10.  Dupray further teaches wherein the instructions, when executed by the social home buying system processor, further cause the system to determine, based on the property location data, whether the physical property is within a threshold distance from the nearby establishment (How does the potential buyer allocate and use his/her time over, e.g., a six month or year time period? In particular, what is the comparative importance to the potential buyer of being in proximity to and/or having access to facilities for: recreational preferences (sports, exercise, boating, flying, swimming, horse back riding, etc.), hobbies (e.g., restoring cars, music or book collector, wood worker, rock collector, etc.), religious activities .
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use Dupray’s method of providing real estate advertising based upon a user’s location in Minerick’s system to improve the system and method with reasonable expectation that this would result in a real estate marketing management system that is able to provide more accurate results.  
The motivation being that there is a need to provide agents with tools to assist their clients since clients (and their agents) can experiment by generating non-active property profiles for determining what types of properties are available, it is believed that only a few (possibly only one) active property profile is generally needed per client. Thus, since the agent may only be provided with a client's active property profile, the agent is spared the task of reviewing most of the client's property investigations. Moreover, the goal of exporting an active property profile to a client's agent is believed to be a goal that will motivate clients to be more self-directed in selecting and identifying their property preferences, including current preferences and needs (Dupray ¶157 and ¶176). 

As per claims 9 and 19, Minerick and Dupray disclose as shown above with respect to claims 1 and 10.  Minerick further discloses a photo of the physical property, and at least some of the social data (photographs of the property, Minerick ¶48; notifications, communications, social media, ¶85 and ¶126).
Dupray further teaches wherein the location-based notification comprises at least one of data corresponding to a nearby establishment, whether the physical property is within a threshold distance of an establishment, (notified about properties satisfying substantially all other constraints, Dupray ¶63; on the user’s display, ¶177; For example, an MCD user may be able to request real estate advertising on the three nearest Chinese restaurants that have a particular quality rating, ¶182).

As per claim 14, Minerick and Dupray disclose as shown above with respect to claim 14.  Dupray further teaches receiving the property location data from a computing device, the property location data corresponding to a current location of the computing device that is at or near the physical location of the physical property (real estate advertising aspects based upon user location or anticipated location, Dupray ¶175-¶181).


Conclusion
The prior are made of record and not relied upon is considered pertinent to applicant’s disclosure is located on the PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629